UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1712


JEFFREY NADEL, Substitute Trustee; SCOTT NADEL, Substitute Trustee;
DANIEL MENCHEL, Substitute Trustee; MICHAEL MCKEOWN, Substitute
Trustee,

                    Plaintiffs - Appellees,

             v.

ELSIE MARINO,

                    Defendant - Appellant,

             and

LUIS JAVIER MARINO,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-02136-GJH)


Submitted: October 12, 2018                                 Decided: October 19, 2018


Before DIAZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Elsie Marino, Appellant Pro Se. Bizhan Beiramee, BEIRAMEE LAW GROUP, P.C.,
Bethesda, Maryland; Jeffrey Nadel, LAW OFFICES OF JEFFREY NADEL, Calverton,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Elsie Marino seeks to appeal the district court’s orders remanding a foreclosure

action to state court and denying reconsideration. We dismiss the appeal for lack of

jurisdiction.

       “Congress has placed broad restrictions on the power of federal appellate courts to

review district court orders remanding removed cases to state court.” Doe v. Blair, 819
F.3d 64, 66 (4th Cir. 2016) (internal quotation marks omitted); see 28 U.S.C. § 1447(d)

(2012) (providing that remand orders generally are “not reviewable on appeal or

otherwise”). Section 1447(d) prohibits this court from reviewing remand orders based on

the grounds specified in 28 U.S.C. § 1447(c) (2012)—i.e., “(1) a district court’s lack of

subject matter jurisdiction or (2) a defect in removal other than lack of subject matter

jurisdiction that was raised by the motion of a party within 30 days after the notice of

removal was filed.” Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 196 (4th

Cir. 2008) (internal quotation marks omitted). Here, the district court determined that it

lacked subject matter jurisdiction over this case. Moreover, we conclude that the Waco *

exception does not apply. See Powerex Corp. v. Reliant Energy Servs., Inc., 551 U.S.
224, 236 (2007); Palmer v. City Nat’l Bank, of W. Va., 498 F.3d 236, 240-42 (4th Cir.

2007). Accordingly, we may not review the district court’s decision to remand the case.




       *
           City of Waco v. U.S. Fid. & Guar. Co., 293 U.S. 140 (1934).


                                              3
      We dismiss the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           DISMISSED




                                            4